Citation Nr: 0510159	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of perforated eardrum.  

2.  Entitlement to service connection for Meniere's disease, 
due to perforated eardrum.

3.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1953 to April 
1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 2000, a statement of 
the case was issued in March 2002, and a substantive appeal 
was timely received in May 2002.  The Board notes that the 
appeal was received on May 17, 2002, and a statement of the 
case was issued on March 13, 2002.  Nevertheless, if a 
written document subject to a filing deadline is received at 
the RO without a postmark, the postmark is assumed to be five 
days prior to the date stamp, not counting weekends and 
holidays.  38 C.F.R. § 20.305 (2004).  Thus the veteran's 
substantive appeal was timely.

During the course of this appeal the veteran in his May 2002 
Form 9 Appeal, withdrew his service connection claims for 
hemorrhoids, dermatomycosis, depression, and 
coccidioidomycosis.  Thus, these claims are not currently 
before the Board.  In February 2003, the veteran testified at 
a Decision Review Officer (DRO) hearing.  


FINDINGS OF FACT

1.  By rating decision in June 1996, the RO denied 
entitlement to service connection for perforated eardrum and 
the veteran did not file a notice of disagreement.  

2.  In June 1999, the veteran requested that his claim be 
reopened.  

3.  Certain evidence received since the June 1996 rating, 
when considered together with all of the evidence, both old 
and new, is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.

4.  There is no medical diagnosis of residuals of a 
perforated eardrum.  

5.  The veteran's Meniere's disease is not due to a 
perforated eardrum.  

6.  The veteran's hearing loss disability is not related to 
service.  


CONCLUSIONS OF LAW

1.  The June 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
June 1996 rating decision, and the veteran's claim of 
entitlement to service connection for residuals of perforated 
eardrum has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

3.  The veteran's residuals of a perforated eardrum were not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

4.  Meniere's disease was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

5.  Hearing loss disability was not incurred in or aggravated 
by the veteran's	active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
July 2001 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the July 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision were made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the July 2001 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
veteran testified at a DRO hearing in February 2003.  
Neither the appellant nor his representative has indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

New and Material Evidence

In a June 1996 rating decision, the RO denied entitlement to 
service connection for perforated eardrum.  The veteran was 
notified of that determination and informed of appellate 
rights and procedures that same month.  The veteran did not 
file a notice of disagreement and the June 1996 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's request to reopen which resulted 
in the May 2000 rating decision was received in June 1999, 
the new version of 38 C.F.R. § 3.156(a) does not apply in 
this case. 

The Board notes that in the May 2000 rating decision, the RO 
determined that new and material evidence had been received 
and the claim reopened.  However, the RO then proceeded to 
deny the claim on the merits.  Regardless of whether the RO 
reopened the claim, however, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must 
review the RO's determination as to whether there is new and 
material evidence to reopen the claim for residuals of 
perforated eardrum.  

Relevant evidence of record at the time of the June 1996 
rating decision included VA medical records dated from 
January 1995 to March 1996.  These records included treatment 
for vertigo, hearing loss, and middle ear disease.  A June 
1994 VA examination showed that the veteran's tympanic 
membranes were intact, there was no discharge from the 
eardrums, and there was no perforation.  Evidence received 
since the June 1996 rating decision includes an April 1962 VA 
separation examination apparently from the Air Force 
Reserves, which revealed that the veteran perforated his 
right eardrum in 1960.  Thus this examination is new because 
it was not of record at the time of the June 1996 decision, 
and it is material in that it shows the veteran had a 
perforated right eardrum in 1960.  Therefore, the Board finds 
that new and material evidence has been received and the 
claim for entitlement to service connection for residuals of 
perforated eardrum has been reopened.  

In February 1996, the National Personnel Records Center 
(NPRC) stated that the veteran's service medical records are 
not available and were likely destroyed in the 1973 fire.  
Nevertheless, the veteran's claims folder includes VA medical 
records and examinations and the Board finds that the veteran 
has not been prejudiced by the lack of his service medical 
records.  

Perforated Eardrum

An April 1962 separation examination from the Air Force 
Reserves showed that the veteran had a right perforated 
eardrum in 1960, with occasional infection, asymptomatic.  A 
June 1994 VA examination showed that an evaluation of the 
veteran's ears revealed that the tympanic membranes were 
intact, there was no discharge from the eardrums, and no 
perforation.  A February 1996 VA medical record showed that 
the veteran had a history of a perforated tympanic membrane.  
A July 2003 VA examination in presenting the medical history 
as apparently reported by the veteran, indicated that the 
veteran had a perforated right eardrum while on active duty.  
He worked as a data processor for many years, and was exposed 
to noise from machines and computers.  The examiner in a May 
2004 addendum to the July 2003 VA examination, opined that 
the veteran's perforated eardrum has healed and is no longer 
present. 

In his May 2002 Form 9 Appeal, the veteran indicated that he 
perforated his eardrum during service because he worked as a 
computer operator and was exposed to loud noises from 
computers and machines.  During his February 2003 DRO 
hearing, the veteran testified that after being separated 
from service in April 1957, he went back into active duty in 
December 1957 and was discharged in April 1962.  He stated he 
perforated his eardrum during service in Guam.  The veteran 
submitted service records which appeared to indicate that he 
reenlisted in the U.S. Air Force in December 1957, and in 
June 1959 had an overseas assignment in Guam.  However, in 
February 1994, the NPRC verified that the veteran's active 
duty service was from March 1953 to April 1957.  In March 
2000, the NPRC appeared to confirm that the veteran's service 
was from March 1953 to April 1957 and that he subsequently 
transferred to the Reserves.  As stated above, the April 1962 
separation from the Air Force Reserves showed that the 
veteran had a right perforated eardrum in 1960.  Regardless 
of whether the veteran had perforated his eardrum during 
active duty service, the examiner in the May 2004 addendum to 
the July 2003 VA examination found that the veteran's 
perforated ear drum healed and there were no residuals.  The 
Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence of pertinent 
symptomatology for the veteran's perforated eardrum 
disability.  Thus the Board is compelled to find that the 
preponderance of the evidence is against findings that the 
veteran has a perforated eardrum disability related to 
service.  In light of the May 2004 VA opinion, the Board must 
assume that any in-service injury as claimed by the veteran 
was acute in nature and has resolved.  

Meniere's disease

VA medical records from January 1995 to July 1999 showed that 
the veteran was treated for vertigo, occasional tinnitus, 
some hearing loss, and was diagnosed with Meniere's disease.  
During his July 2003 VA examination, the veteran reported 
that he was diagnosed with Meniere's disease more than 10 
years ago.  He apparently stated that he first noticed 
tinnitus 20 - 30 years ago, it was unilateral in the right 
ear only, it was constant, and sometimes interfered with his 
sleep.  Diagnostic and clinical tests showed middle ear 
compliance was within normal limits bilaterally.  The 
examiner in the May 2004 addendum opined that based on the 
July 2003 VA examination and claims folder, the veteran's 
Meniere's disease is not related to his military service.  
The examiner further stated that Meniere's disease does not 
occur as a result of a perforated eardrum or noise exposure.  
Although the veteran stated during his February 2003 DRO 
hearing that doctors advised him that his Meniere's disease 
could be due to his perforated eardrum, he also stated that 
he did not have these opinions in writing.  Thus, the Board 
must base its decision on the evidence of record.  The Board 
is therefore presented with an evidentiary record which shows 
that there is no supporting evidence that any Meniere's 
disease that the veteran may have is related to service.  The 
Board finds it significant that a competent medical 
professional at the time of the May 2004 addendum discussed 
above, opined that Meniere's disease is not related to a 
perforated eardrum.  There is nothing in the claims folder to 
suggest that the veteran's Meniere's disease is related to 
service.  The Board is led to the conclusion that the 
preponderance of the evidence is against a finding that the 
veteran's Meniere's disease is related to service.

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to October 31, 1967 service department records used the 
American Standards Association (ASA) units.  Below is the 
report of the April 1962 audiological evaluation, at the time 
of the veteran's separation from the Reserves, converted to 
International Standard Organization (ISO) units, pure tone 
thresholds, in decibels:

HERTZ




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
10
20
35
15
15

Whispered voice testing was 15 over 15.  
As mentioned above, VA medical records dated from January 
1995 to July 1999 showed that the veteran was treated for 
some hearing loss.  

An August 1995 VA audiogram showed pure tone thresholds, in 
decibels, as follows:

HERTZ




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
35
25
30
LEFT
20
30
35
15
25

A March 1996 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
20
20
LEFT
20
30
30
20
20

It appears that right ear recognition was 98 percent and left 
ear recognition was 100 percent.  

During the July 2003 VA examination, the veteran denied any 
combat noise exposure.  As stated above, he apparently 
reported that he worked as a data processor for many years, 
and was exposed to noise from machines and computers.  
Physical examination showed pure tone thresholds to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
45
55
LEFT
35
35
40
30
35

Maryland CNC word list was 94 percent in the right and 92 
percent in the left ear.  The examiner found that the 
audiologic test results indicated a moderately severe to 
severe sensorinerual hearing loss in the right ear and a mild 
to moderately severe sensorineural hearing loss in the left 
ear.  Speech discrimination ability was excellent for both 
ears.  In the May 2004 addendum to the July 2003 VA 
examination, as indicated above, the examiner stated that the 
claims folder was reviewed.  The examiner opined that the 
veteran's current hearing loss and tinnitus were the result 
of Meniere's disease, with onset post-service.  The examiner 
determined that it is less likely than not that the veteran's 
hearing loss has any service-connected origins.  

In his May 2002 Form 9 Appeal, the veteran argued that his 
hearing loss was due to working with loud computers in 
service.  During his February 2003 DRO hearing, the veteran 
testified that his hearing loss was due to his perforated 
eardrum.  However, the veteran as a lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As presented above, for VA 
purposes, the veteran's April 1962 and March 1996 audiograms 
did not show hearing loss, and his August 1995 audiogram 
showed hearing loss in the right ear.  Although the veteran's 
most recent July 2003 audiogram revealed that he did have 
bilateral hearing loss, the Board finds it significant that a 
VA examiner, a competent medical professional, examined the 
veteran in July 2003, and in the May 2004 addendum after 
reviewing the claims folder opined that it is less likely 
than not that the veteran's hearing loss is related to 
service.  Thus the Board is led to the conclusion that the 
preponderance of the evidence is against a finding that the 
veteran's hearing loss disability is related to service.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied as to all issues.  



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


